PER CURIAM.
We treat appellant’s notice of appeal as a prematurely filed timely notice of appeal pursuant to Williams v. State, 324 So.2d 74 (Fla.1975) and deny the state’s motion to dismiss.
We affirm the order on appeal which denies the appellant’s motion under Florida Rule of Criminal Procedure 3.800. The issue raised in appellant’s brief, that there was no factual basis for the plea which appellant entered, was not presented in the appellant’s motion and thus was not preserved for review on appeal.
JOANOS, C.J., and BOOTH and WIGGINTON, JJ., concur.